NO. 12-12-00387-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

SABINO ANTONON JIMINEZ,                                    §     APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to engaging in organized criminal activity. In accordance with a
plea bargain agreement, the trial court assessed punishment at imprisonment for twelve years.
We have received the trial court’s certification showing that Appellant waived his right to appeal.
See TEX. R. APP. P. 25.2(d).              The certification is signed by Appellant and his counsel.
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 14, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        NOVEMBER 14, 2012


                                         NO. 12-12-00387-CR


                                 SABINO ANTONON JIMINEZ,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                          Appellee

                           Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 114-1033-12)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.